



WARNING

The President
    of the panel hearing this appeal directs that the following should be attached
    to the file:

An order
    restricting publication in this proceeding under ss. 486.4(1), (2), (3) or (4)
    or 486.6(1) or (2) of the
Criminal Code
shall continue.  These sections of
the Criminal Code
provide:

486.4     (1)
Subject to subsection (2), the
    presiding judge or justice may make an order directing that any information
    that could identify the complainant or a witness shall not be published in any
    document or broadcast or transmitted in any way, in proceedings in respect of

(a)     any of
    the following offences;

(i)   an
    offence under section 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170,
    171, 172, 172.1, 173, 210, 211, 212, 213, 271, 272, 273, 279.01, 279.02,
    279.03, 346 or 347,

(ii)  an
    offence under section 144 (rape), 145 (attempt to commit rape), 149 (indecent
    assault on female), 156 (indecent assault on male) or 245 (common assault) or
    subsection 246(1) (assault with intent) of the
Criminal Code
, chapter C-34 of the Revised Statutes
    of Canada, 1970, as it read immediately before January 4, 1983, or

(iii) an
    offence under subsection 146(1) (sexual intercourse with a female under 14) or
    (2) (sexual intercourse with a female between 14 and 16) or section 151 (seduction
    of a female between 16 and 18), 153 (sexual intercourse with step-daughter),
    155 (buggery or bestiality), 157 (gross indecency), 166 (parent or guardian
    procuring defilement) or 167 (householder permitting defilement) of the
Criminal
    Code
, chapter C-34 of the
    Revised Statutes of Canada, 1970, as it read immediately before January 1,
    1988; or

(b)     two
    or more offences being dealt with in the same proceeding, at least one of which
    is an offence referred to in any of subparagraphs (a)(i) to (iii).

(2)
In proceedings in respect of
    the offences referred to in paragraph (1)(a) or (b), the presiding judge or
    justice shall

(a)  at the first reasonable opportunity, inform any
    witness under the age of eighteen years and the complainant of the right to
    make an application for the order; and

(b)  on application made by the complainant, the prosecutor
    or any such witness, make the order.

(3)
In proceedings in respect of
    an offence under section 163.1, a judge or justice shall make an order
    directing that any information that could identify a witness who is under the
    age of eighteen years, or any person who is the subject of a representation,
    written material or a recording that constitutes child pornography within the
    meaning of that section, shall not be published in any document or broadcast or
    transmitted in any way.

(4)
An order made under this
    section does not apply in respect of the disclosure of information in the
    course of the administration of justice when it is not the purpose of the
    disclosure to make the information known in the community. 2005, c. 32, s. 15;
    2005, c. 43, s. 8(3)(b).

486.6     (1)
Every person who fails to comply with
    an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)
For greater certainty, an order referred to in
    subsection (1) applies to prohibit, in relation to proceedings taken against
    any person who fails to comply with the order, the publication in any document
    or the broadcasting or transmission in any way of information that could
    identify a victim, witness or justice system participant whose identity is
    protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. C.L., 2012 ONCA 752

DATE:  20121107

DOCKET: C54508

OConnor A.C.J.O., Weiler and Hoy JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

C.L.

Appellant

M. Dineen, for the appellant

K. Crosbie, for the respondent

Heard:  September 11, 2012

On appeal from the conviction entered by Justice M. Code
    of the Superior Court of Justice dated May 18, 2010.

OConnor A.C.J.O.:

[1]

The appellant was convicted by Justice Michael Code of sexual assault
    and incest.  The convictions arose out of the same incident.  He was sentenced
    to three and one-half years imprisonment with credit for pre-trial custody.  He
    appeals his conviction.

[2]

The appellant raised one ground of appeal. He argues that the trial
    judge erred in permitting the Crown to call reply evidence with respect to the
    timing of a pizza order placed by the appellant.  The appellant submits that
    the evidence relating to the pizza order  an order receipt  relates to a
    collateral issue and as such was not admissible by way of reply.

[3]

Despite Mr. Dineens very able argument, I see no error and would dismiss
    the appeal.

[4]

I need set out only a brief summary of the facts.  The complainant,
    M.M., is the appellants half-sister.  The appellant was 23 years of age at the
    time of the incident and M.M. was 16.  On August 17, 2010, M.M. arrived in
    Toronto from New York to visit the appellant.  He picked her up at the airport
    and took her to the house which he shared with his mother, wife and child.

[5]

M.M. testified that at some point during the evening, the appellant
    ordered pizza.  When the pizza arrived, the appellant paid the driver and left
    the house for a period of time.  The appellants mother, who had been out,
    returned to the house around 11:00 p.m.  The mother and M.M. had a visit.  The
    appellant returned home sometime after midnight.  The three of them talked in
    the kitchen until around 1:00 a.m.  The appellants mother went upstairs to bed
    and M.M. and the appellant went downstairs to the appellants bedroom to
    continue their visit.  They played on his laptop, talked and watched
    television.  Eventually, M.M. fell asleep.  She woke at around 3:00 a.m.  The
    appellant was sexually assaulting her and had vaginal intercourse with her. 
    She did not consent.

[6]

The appellant and his mother described the events of August 17 very
    differently.  He said he placed the order for pizza at around 4:00 p.m. and
    that after it arrived he went out.  The appellants mother testified that she
    arrived at the house at around 6:00 p.m.  The appellant and his mother testified
    that the appellant returned home at about 9:00 p.m. and around 9:50 p.m. the
    appellant went downstairs to his bedroom alone.  The appellant testified that
    the complainant never came downstairs and that he did not sexually assault her.

[7]

The appellants mother said that after the appellant went to bed at
    about 9:50 p.m., she stayed up with the complainant until about midnight and
    then she, the mother, went upstairs to bed.  She told the complainant that she
    could sleep upstairs.

[8]

After the defence evidence was completed at trial, the Crown sought to
    introduce an order receipt from Pizza Pizza showing that the appellant had
    ordered pizza at 10:04 p.m. on August 17, 2010.  The receipt tended to support
    the complainants evidence about the timing of events that occurred on August
    17.  They occurred many hours later than the appellant and his mother had
    indicated.

[9]

The defence objected to the introduction of the order receipt arguing
    that the evidence about the time that the appellant ordered the pizza related
    to a collateral fact and as such it was not open to the Crown to rebut the
    appellants evidence on this issue.

[10]

The
    trial judge admitted the order receipt. He gave short oral reasons during the
    trial and expanded on those in his reasons for judgment.  The trial judge
    concluded that there was no concern that the Crown was splitting its case.  The
    Crown did not have possession of the receipt during its case-in-chief, nor was
    the issue of the timing of the pizza order raised by either party during the
    Crowns case.  The timing only became an issue when the appellant testified.  The
    Crown could not have reasonably foreseen the issue.

[11]

The
    trial judge also concluded that the evidence did not relate to a collateral
    issue.  He pointed to the differences in the evidence between the complainant
    on the one hand and the appellant and his mother on the other.  The trial judge
    said:

Both sides agree that the pizza was ordered and that it arrived
    before [the appellants mother] came home and that [the appellant] went out
    after the pizza had arrived and then returned home sometime later.  The order
    form is helpful evidence in resolving this conflict in the two chronologies. 
    In essence, the order form has the effect, if accepted, of placing the
    appellant up and about and in M.M.s presence long after he and [the
    appellants mother] say that he went to bed alone.  As such, the time of
    delivery is not a mere collateral fact but relates to a substantive issue,
    namely, the accuseds whereabouts immediately before the alleged sexual assault
    [case cites omitted].

[12]

I
    agree with the trial judge.  In
R. v. Aalders
, [1993] 2 S.C.R. 482,
    103 D.L.R. (4th) 700, Cory J., for the majority, described evidence that does
    not offend the collateral fact rule to include evidence that may be helpful in
    resolving an essential issue in the case.  At p. 498, he said:

It is true that the Crown cannot split its case to obtain an
    unfair advantage.  Nor should the Crown be able to put in evidence in reply on
    a purely collateral issue.  However, it is fit and proper that reply evidence
    be called which relates to an integral and essential issue of the case.  In
    such circumstances, it would be wrong to deprive the trier of fact of important
    evidence relating to an essential element of the case.  The course of a trial,
    particularly a criminal trial, must be based upon rules of fairness so as to
    ensure the protection of the individual accused.  However, the rules should not
    go so far as to deprive the trier of fact of important evidence, that can be
    helpful in resolving an essential element of the case.

[13]

In
    this case the trial judge recognized that the pizza receipt should not be
    admitted solely to undermine the credibility of the appellant.  While its
    admission did have that result, the evidence also was helpful in resolving an
    essential issue in the case. It tended to support the complainants version of
    events that the pizza was ordered later at night and that after the appellant
    left and returned home, he and the complainant were together and then went to his
    bedroom in the basement where she says the assault occurred.  The order receipt
    also tended to undermine the evidence of the appellant and his mother that the
    pizza was ordered six hours before the time on the receipt and that the
    appellant had gone downstairs to bed alone before the time on the order
    receipt.  The receipt put the appellant and the complainant together at a time
    much closer to the alleged offence and after the appellant said he had gone to
    bed alone.

[14]

I
    recognize that the order receipt is not determinative of an issue in the case. 
    Indeed, at the trial, the appellant conceded that on either view of the evenings
    events, he had the opportunity to commit the offence.  That said, the order
    receipt was useful because it increased the plausibility of the complainants
    evidence about how the assault occurred.

[15]

I
    also note that the admission of the receipt did not cause the appellant any
    trial unfairness.  Had the Crown known of the issue relating to the timing of ordering
    the pizza before the trial, it could have obtained and introduced the receipt
    as part of its case.  As it turned out, the appellant raised the issue for the
    first time during his examination-in-chief when he testified that the pizza had
    been ordered at 4:00 p.m. and that he had gone downstairs to bed alone before
    10:00 p.m.  That evidence was sufficiently connected to his testimony that the
    complainant never went to the basement and his denial of a sexual assault to
    open the door to rebuttal by the Crown.  Finally, I note that the introduction
    of the order receipt in reply was done very simply and did not distract from
    other relevant issues in the case.

[16]

In
    the result, I would dismiss the appeal.

RELEASED: NOV 07 2012  DOC

Dennis OConnor
    A.C.J.O.

I agree K.M. Weiler
    J.A.

I agree Alexandra
    Hoy J.A.


